This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MATTHEW STAHLBAUM,

 3                  Petitioner-Appellant,

 4          vs.                                                                         No. 36,119

 5 ALISHA PINSON,

 6                  Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Mark T. Sanchez, District Judge

 9 Lara Law Firm
10 Roxanne Rodriguez Lara
11 Carlsbad, NM

12 for Appellant

13 Alisha Pinson
14 Carlsbad, NM

15 Pro Se Appellee

16                                 MEMORANDUM OPINION

17 HANISEE Judge.

18   {1}    Petitioner has appealed from an order finalizing child support issues. We issued

19 a notice of proposed summary disposition in which we proposed to affirm in part,
 1 reverse in part, and remand. Petitioner has filed no response. Respondent has filed a

 2 responsive memorandum. After due consideration, we adhere to our initial assessment.

 3   {2}   Because the pertinent background information was previously set forth and

 4 neither party has expressed disagreement, we will avoid undue reiteration here.

 5   {3}   In his docketing statement Petitioner raised three issues, first challenging the

 6 portion of the order requiring him to pay child support retroactive to the date upon

 7 which Respondent regained custody of the Child, but prior to the date upon which

 8 Respondent filed the petition for modification. [DS 4] We observed that this is

 9 impermissible. [CN 2] See Zabolzadeh v. Zabolzadeh, 2009-NMCA-046, ¶ 7, 146

10 N.M. 125, 207 P.3d 359 (“New Mexico . . . allows modification of child support to

11 be retroactive to the date of the petition for modification.”). In her responsive

12 memorandum Respondent does not disagree. [MIO 1] Instead, she offers equitable

13 considerations which may underlie the district court’s decision. [MIO 1-2] We

14 observe that the equities would be more appropriately accommodated in a different

15 context, specifically in relation to the award of arrears. See Ullrich v. Blanchard,

16 2007-NMCA-145, ¶¶ 21-22, 142 N.M. 835, 171 P.3d 774 (observing, with respect to

17 calculation of retroactive child support on remand, that the trial court should consider

18 any applicable equitable defenses, including estoppel, waiver, and unclean hands);

19 Ingalls v. Ingalls, 1994-NMCA-148, ¶ 14, 119 N.M. 85, 888 P.2d 967 (“In a



                                               2
 1 proceeding to enforce a child support order, the trial court also has latitude to consider

 2 any equitable defense.”). We leave the handling of this matter to the sound discretion

 3 of the district court on remand.

 4   {4}   By his second and third issues, Petitioner challenged the district court’s denial

 5 of his request for interest and imposition of a payment deadline. [DS 7, 9] Because we

 6 perceived no abuse of discretion, we proposed to summarily reject these arguments.

 7 [CN 3-4] In light of Petitioner’s failure to file any memorandum in opposition, these

 8 issues are deemed abandoned. See generally State v. Johnson, 1988-NMCA-029, ¶ 8,

 9 107 N.M. 356, 758 P.2d 306 (observing that where a party does not respond to our

10 proposed summary disposition with respect to an issue, that issue is deemed

11 abandoned).

12   {5}    Accordingly, for the reasons stated above and in the notice of proposed

13 summary disposition, we reverse in part and remand for further proceedings consistent

14 herewith.

15   {6}   IT IS SO ORDERED.


16
17                                          J. MILES HANISEE, Judge




                                               3
1 WE CONCUR:


2
3 MICHAEL E. VIGIL, Judge


4
5 M. MONICA ZAMORA, Judge




                            4